Filed 5/14/13 P. v. Western Ins. Co. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


PEOPLE OF THE STATE OF                                                     2d Civil No. B242199
CALIFORNIA,                                                       (Super. Ct. No. 56-2012-00416263-CU-
                                                                                 EN-VTA)
     Plaintiff and Respondent,                                                (Ventura County)

v.

WESTERN INSURANCE COMPANY,

    Real Party in Interest and Appellant.



                   Appellant Western Insurance Company appeals from a summary judgment
ordering forfeiture of its $150,000 bail bond. We reverse because the trial court did not
declare, in open court, that the bond was forfeited. (Pen. Code § 1305, subd. (a): People
                                                                           1
v. Bankers Ins. Co. (2010) 182 Cal.App.4th 582, 588.)
                   Appellant posted a $150,000 bail bond for Candelario Hernandez after he
was charged with two counts of lewd and lascivious acts on a child (§ 288, subd. (a)) and
a substantial sexual conduct enhancement (§ 1203.066, subd. (a)(8)). Hernandez pled
guilty to the charges and then fled to Mexico before the February 24, 2011 sentencing
hearing.



1
    All statutory references are to the Penal Code.
              The trial court issued a warrant for Hernandez's arrest but failed to declare
the bond forfeited while court was in session. (§ 1305, subd. (a).) After the court clerk
mailed a Notice of Order Forfeiting Bail, the bond period was extended to March 12,
2012.
              Appellant filed a motion to toll the appearance period to facilitate
Hernandez's extradition. Ventura County Counsel opposed the motion but the District
Attorney agreed with appellant. The trial court denied the tolling motion, ordered the
motion and portions of the record sealed, and entered summary judgment on April 30,
2012. Appellant paid the bond amount and appealed.
              Respondent's counsel, in a letter brief, concedes that the trial court failed to
announce forfeiture of the bail bond in open court, that the bond was exonerated by
operation of law, and that the ensuing summary judgment is void. (People v. Bankers
Ins. Co., supra, 182 Cal.App.4th at p. 589.)
              The judgment is reversed and the cause remanded to the trial court with
directions to vacate the forfeiture and exonerate the bond. Appellant is awarded costs on
appeal. (Cal. Rules of Court, rule 8.278(a)(1); People v. Bankers Ins. Co., supra, 182
Cal.App.4th at p. 589.)
              NOT TO BE PUBLISHED.


                                           YEGAN, J.
We concur:


              GILBERT, P.J.


              PERREN, J.




                                               2
                              Vincent J. O'Neill, Judge

                          Superior Court County of Ventura

                        ______________________________


             Robert W. Hicks; Robert W. Hicks & Associates, for Appellant.


             Leroy Smith, County Counsel, County of Ventura and Jaclyn Smith,
Assistant Countu Counsel for Respondent.




                                           3